Per Cueiam.
The relators’ petition for a peremptory writ of mandate herein, having been presented to the court by their counsel, and respondents having made no appearance, it is ordered, after due consideration, that a peremptory writ of mandate issue to the Honorable Michael Donlan, District Judge, directing him to require William Hardcastle, the stenographer of said court, to proceed forthwith to prepare and deliver to the *624relators or their counsel a true and correct copy of the testimony and all other proceedings had during the trial of relators, in so far as they appear in the notes of said stenographer.
Messrs. Clayherg, Maloney & O’Flynn, for Relators.